PER CURIAM.
Steven Stafford ("Movant") appeals the motion court's judgment denying his Rule 29.15 motion and finding Movant failed to establish that his trial counsel was ineffective. Movant offers two points on appeal. In his first point, Movant argues that the motion court clearly erred in denying his Rule 29.15 motion because his trial counsel *927was ineffective for unreasonably failing to peremptorily strike or to move to strike for cause a juror after her statements during voir dire. That juror stated during voir dire that police had treated her mother "really cool" during a previous criminal case, and that this would be her only previous experience that would have affected her ability to keep an open mind in the case. And in his second point, Movant asserts that the motion court erred in denying his Rule 29.15 motion because his trial counsel was ineffective by unreasonably failing to request the submission of an instruction for the lesser-included offense of first-degree involuntary manslaughter. We affirm the judgment of the motion court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).